IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                      NO. 2014-CA-01177-COA

EMMA R. DOSS, CLARENCE E. SCUTTER,                APPELLANTS
HENRY LEE CLAIBORNE, GLORIA
EDWARDS, ROBERT EDWARDS, MARGIE H.
JANUARY, MARY WALLS, BEATRICE B.
MATHIS, ARTHUR LEE CAMPHOR, EDDIE
DUFFIN, HELEN DUFFIN, SADIE APPLETON,
J. GILBERT BUCK, DR. MILDRED L.
HOLLAND, AND ELMO MCBRIDE JR.

v.

CLAIBORNE COUNTY BOARD OF                           APPELLEES
SUPERVISORS: ALLEN BURKS, CHARLIE
NORRELLS, EDWIN SMITH, RONALD
SHOULDERS, AND DANIEL PORTER; THE
MISSISSIPPI STATE TAX COMMISSION; AND
JIM HOOD, ATTORNEY GENERAL OF THE
STATE OF MISSISSIPPI

DATE OF JUDGMENT:             07/21/2014
TRIAL JUDGE:                  HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:    CLAIBORNE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:     DEBORAH MCDONALD
                              JEFFERY KENDRICK HARNESS
ATTORNEYS FOR APPELLEES:      OFFICE OF THE ATTORNEY GENERAL
                              BY: WILSON DOUGLAS MINOR
                              BARBARA BLACKMON
                              EDWARD BLACKMON
                              JANESSA EMONTAN BLACKMON
                              BRADFORD JEROME BLACKMON
                              JAMES L. POWELL
NATURE OF THE CASE:           CIVIL - OTHER
TRIAL COURT DISPOSITION:      GRANTED APPELLEES’ MOTION TO
                              DISMISS
DISPOSITION:                  AFFIRMED – 03/28/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:
       EN BANC.

       IRVING, P.J., FOR THE COURT:

¶1.    In 2009, Emma R. Doss and fourteen other Claiborne County property owners1 sued

the Claiborne County Board of Supervisors (the Board), the Mississippi State Tax

Commission (MSTC),2 and the Mississippi Attorney General (AG). Doss claimed that the

Board, MSTC, and AG conspired to enact or comply with racially discriminatory legislation

that prevents the county from collecting traditional ad valorem taxes from Grand Gulf

Nuclear Station. Doss sought a declaratory judgment that the statute is unconstitutional,

injunctive relief, and damages. But the Claiborne County Circuit Court dismissed Doss’s

complaint. Doss appeals. We affirm the circuit court’s judgment.

                      BACKGROUND AND PROCEDURAL HISTORY

¶2.    This appeal stems from the statutory taxation methodology of Grand Gulf – the only

nuclear plant in Mississippi. Authorized in 1974, Grand Gulf cost $3.5 billion to build, and

it began operation in 1985.3 In 1986, the Mississippi Legislature enacted Mississippi Code

Annotated section 27-35-309(3)(b) (Rev. 2010), which “exempted from county, municipal

and district ad valorem taxes any [qualifying] in-state nuclear generating plant owned or

       1
           For simplicity’s sake, we refer to the plaintiffs collectively as “Doss.”
       2
         During the pendency of this case, MSTC was reorganized and renamed the
Mississippi Department of Revenue. See Miss. Code Ann. § 27-3-1 (Rev. 2013).
       3
         State ex rel. Pittman v. Miss. Pub. Serv. Comm’n, 506 So. 2d 978, 980-83 (Miss.
1987) (reversed by Miss. Power & Light Co. v. Miss. ex rel. Moore, 487 U.S. 354, 377
(1988)).

                                                2
operated by a public utility rendering electrical service within the state.” Burrell v. Miss.

State Tax Comm’n., 536 So. 2d 848, 850-51 (Miss. 1988) (overruled in part on other grounds

by Commonwealth Brands Inc. v. Morgan, 110 So. 3d 752, 763 (¶27) (Miss. 2013)).

       [The statute] further provided that any such utility, in lieu of the taxes from
       which it was thus exempted, would be required to pay annually to the [MSTC]
       a sum equal to two percent (2%) of the value of the plant as assessed by the
       [MSTC], but in no event less than $16,000,000.00 for any taxable year. In
       addition, [the statute] provided for distribution of those revenues to the situs
       county, the most populous incorporated municipality within the situs county,
       the state’s general fund, and the in-state counties and municipalities served by
       the utility. The distribution plan favored the situs county, particularly in the
       early years following passage of the act. Under normal ad valorem taxation
       principles, however, the situs county would receive all of the revenues so
       generated.

Id. at 851. Traditional ad valorem taxation would have authorized the situs county to impose

annual taxes equal to fifteen percent of a nuclear plant’s assessed value. See Miss. Const.

art. 4, § 112 (providing that real property other than residential and government property may

be taxed at “fifteen percent . . . of true value”). Article 4, Section 112 of the Mississippi

Constitution was also amended to include the following language:

       [T]he Legislature, by general law, may deny or limit a county or other taxing
       authority the right to levy county and/or special taxes on nuclear-powered
       electrical generating plants. In addition to or in lieu of any such county and/or
       special taxes on nuclear . . . plants, the Legislature . . . may provide a special
       mode of valuation, assessment[,] and levy upon nuclear . . . plants and provide
       for the distribution of the revenue derived therefrom.

Burrell, 536 So. 2d at 852 n.2.

¶3.    In August 1986, the Board and four taxpayers sued MSTC in Hinds County Chancery

Court. Id. at 852. The Burrell plaintiffs argued that Claiborne County was “entitled to all

                                               3
of the ad valorem tax revenues generated by [Grand Gulf], the same as would be the case for

any other assessable and taxable properties within the county.” Id. They sought a judgment

declaring the statute and the constitutional amendment “null and void” under the Mississippi

Constitution, an injunction prohibiting their enforcement, and an injunction requiring MSTC

to “issue an assessment roll permitting Claiborne County to tax . . . Grand Gulf . . . as it

would any other property within the county . . . .” Id.

¶4.    The Mississippi Supreme Court upheld the statute and the constitutional amendment.

Id. at 859, 860-62. However, the Burrell Court also held that the chancery court erred when

it denied the plaintiffs’ request to amend their complaint “to invoke 42 U.S.C. § 1983 and

assert a claim that [Grand Gulf’s taxation methodology] violate[s] the Equal Protection

Clause of the Fourteenth Amendment.” Id. at 862-64. Consequently, the supreme court

remanded the case to the chancery court “with instructions that the amendment be allowed

. . . .” Id. at 864. The Burrell plaintiffs later dismissed their complaint with prejudice in

exchange for a one-time payment of $2 million to Claiborne County. See Miss. Code Ann.

§ 27-35-309(3)(c) (Rev. 2010).

¶5.    The present litigation began more than twenty years later. Its catalyst was the Board’s

2008 equalization of the county’s tax roll. Doss objected and complained that Grand Gulf

was not included on the tax roll, and her property was taxed at a higher rate than Grand

Gulf’s. The Board met and rejected Doss’s objections. Doss appealed to MSTC, which

responded that it had no authority to hear her appeal, because per Mississippi Code


                                              4
Annotated section 27-35-119(2) (Rev. 2010), she should have appealed to circuit court.

However, MSTC noted that because section 27-35-309(3)(b) “controls the assessment

procedure for nuclear generating plants and the distribution of revenues,” it was “bound by

the plain meaning of th[e] statute in the performance of its tax assessment duties.”

¶6.    In July 2009, Doss filed a pro se complaint. She named the Board, MSTC, and the

AG as defendants. Doss noted that the county has an approximately 80% African-American

population, and in effect the statute does not apply to any other county or power plant in the

state. Doss added that other types of power plants in “majority white counties” are taxed

differently than Grand Gulf, so “the taxes paid by the majority white taxpayers is

substantially lower than the majority black taxpayers in Claiborne County.” Doss reasoned

that racial animus prompted the Legislature’s enactment of the statute.

¶7.    Doss alleged that the statute infringes on her equal-protection rights. Her rationale

was premised on the concept that the statute is racially discriminatory, and her property taxes

would decrease if the county could collect traditional ad valorem taxes from Grand Gulf.

Doss also claimed the Board denied her due process regarding its treatment of her objections

to the 2008 tax roll. Additionally, she claimed MSTC denied her due process when it did not

hear her appeal. Finally, Doss claimed that the Board conspired with MSTC to violate her

constitutional rights by complying with section 27-35-309(3)(b). Doss sought a declaratory

judgment that the statute is unconstitutional, injunctive relief preventing its enforcement, and




                                               5
more than $400 million in damages.4

¶8.    MSTC and the AG filed a motion to dismiss Doss’s complaint. They argued that

dismissal was appropriate under Rules 12(b)(1) and 12(b)(6) of the Mississippi Rules of Civil

Procedure. The Board subsequently joined the motion to dismiss. After conducting a

hearing, the circuit court granted the motion to dismiss on the basis that Doss had failed to

state a claim upon which relief could be granted. Doss appeals.

                                        DISCUSSION

       I.       Due Process and Conspiracy

¶9.    In the “statement of relevant facts” section of her brief, Doss states that “the public

was never notified of the Board[’s] . . . final equalization decision which reflected the order

of [MSTC] to continue to implement section 27-35-309(3)(b). The notification procedure

is required pursuant to [section] 27-35-119 . . . .” And in the “summary of arguments”

portion of her initial brief, Doss says that she “stated a cause of action against Mississippi

[s]tate [o]fficials for their continued implementation of a tax scheme [that] violated” her due-

process rights. Beyond that, her initial brief contains no mention of her due-process

claim—much less authority to support it. And her initial brief contains absolutely no

reference to her conspiracy claim.

¶10.    Doss’s initial brief was required to include her “contentions . . . with respect to the

issues presented, and the reasons for those contentions, with citations to the authorities,


       4
           Doss subsequently clarified that she only sought damages from the Board.

                                               6
statutes, and parts of the record relied on.” M.R.A.P. 28(a)(7). “In the absence of

meaningful argument and citation of authority, [an appellate court] generally will not

consider [an] assignment of error.” Randolph v. State, 852 So. 2d 547, 558 (¶29) (Miss.

2002). A “cursory argument without . . . further reason or explanation” is inadequate. Id.

at (¶30). For lack of meaningful arguments to support her conspiracy and due-process

claims, we find that Doss has waived those issues on appeal.

       II .   Equal Protection

¶11.   As a preliminary matter, we must determine whether Doss has standing to assert her

claim that the statute is racially discriminatory because it allegedly increases her property tax

burden. “Standing is a jurisdictional issue” that an appellate court may raise at any time.

Hall v. City of Ridgeland, 37 So. 3d 25, 33 (¶23) (Miss. 2010). Furthermore, the motion to

dismiss alleged that dismissal was appropriate under Rule 12(b)(1), which is based on a

“[l]ack of jurisdiction over the subject matter[.]” “Standing is an aspect of subject[-]matter

jurisdiction.” Schmidt v. Catholic Diocese of Biloxi, 18 So. 3d 814, 826 (¶32) (Miss. 2009).

An appellate court reviews standing de novo. SASS Muni-V LLC v. DeSoto Cty., 170 So. 3d

441, 445 (¶12) (Miss. 2015).

¶12.   In DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 338 (2006), a group of taxpayers

sued the Ohio State Tax Commissioner and alleged “that their local and state tax burdens

were increased by the tax breaks for DaimlerChrysler[.]” As in the case presently before us,

“the alleged injury [was] based on the asserted effect of the allegedly illegal activity on


                                               7
public revenues, to which the taxpayer contributes.” Id. at 344. The United States Supreme

Court stated that “[a]s an initial matter, it is unclear that tax breaks of the sort at issue here

do in fact deplete the treasury: The very point of the tax benefits is to spur economic activity,

which in turn increases government revenues.” Id. (emphasis in original). The Cuno Court

went on to describe the taxpayers’ claim as “conjectural or hypothetical in that it depends on

how legislators respond to a reduction in revenue, if that is the consequence of the [tax]

credit.” Id.

       Establishing injury requires speculating that elected officials will increase a
       taxpayer-plaintiff’s tax bill to make up a deficit; establishing redressability
       requires speculating that abolishing the challenged credit will redound to the
       benefit of the taxpayer because legislators will pass along the supposed
       increased revenue in the form of tax reductions.

Id. The Supreme Court concluded that “[n]either sort of speculation suffices to support

standing.” Id.

¶13.   As the Cuno Court explained, “[a] taxpayer . . . has no right to insist that the

government dispose of any increased revenue it might experience as a result of his suit by

decreasing his tax liability or bolstering programs that benefit him.” Id. at 344-45. “To the

contrary, the decision of how to allocate any such savings is the very epitome of a policy

judgment committed to the broad and legitimate discretion of lawmakers, which the courts

cannot presume either to control or predict.” Id. at 345. That “rationale . . . applies with

undiminished force to state taxpayers.” Id. “The taxpayer must be able to show that he has

sustained some direct injury and not merely that he suffers in some indefinite way in common


                                                8
with people generally.” Id. Because the taxpayers lacked standing to challenge the tax

credit, the Supreme Court held that “the lower courts erred by considering their claims

against it on the merits.” Id. at 354.

¶14.     However, Mississippi’s state standing requirements have been described as “quite

liberal compared to the standing requirements set out in Article III of the United States

Constitution.” SASS Muni-V, 170 So. 3d at 445-46 (¶13). “To have standing to sue, a party

must assert a colorable interest in the subject matter of the litigation or experience an adverse

effect from the conduct of the defendant, or as otherwise authorized by law.” Id. at 446

(¶13).    Notwithstanding the professed distinction between federal and state standing

requirements, there is a distinct similarity. As the Supreme Court stated, a taxpayer cannot

rely on a claim “that he suffers in some indefinite way in common with people generally.”

Cuno, 547 U.S. at 345. That statement is strikingly similar to the Mississippi Supreme

Court’s pronouncement that a plaintiff lacks standing unless he can show that “the [alleged]

adverse effect experienced [is] different from the adverse effect experienced by the general

public.” SASS Muni-V, 170 So. 3d at 446 (¶13). So the Cuno Court’s reasoning applies

equally to Doss’s claims.

¶15.     Because Doss’s claims rest solely on the general and speculative conclusion that the

statute is racially discriminatory because it causes her property-tax liability to increase, she

failed to establish standing. It follows that the circuit court lacked subject-matter jurisdiction

over Doss’s claim. Although the circuit court dismissed Doss’s complaint on the basis that


                                                9
it failed to state a claim upon which relief can be granted, “[i]t is well established in our

jurisprudence that the right result reached for the wrong reason will not be disturbed on

appeal.” Cucos Inc. v. McDaniel, 938 So. 2d 238, 247 (¶26) (Miss. 2006). No further

analysis is necessary. Accordingly, we find no merit to Doss’s claim that the circuit court

erred when it dismissed her complaint.

¶16. THE JUDGMENT OF THE CLAIBORNE COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANTS.

    LEE, C.J., GRIFFIS, P.J., ISHEE, CARLTON, FAIR, WILSON AND
GREENLEE, JJ., CONCUR.       BARNES AND WESTBROOKS, JJ., NOT
PARTICIPATING.




                                             10